Citation Nr: 1749913	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma (claimed as elevated IGM, Waldenstrom macroglobulinemia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case is now at the VA RO in Cleveland, Ohio.  In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is of record.

In July 2016, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has since been returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board in the remand directives has not been fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.   Thus, in the present case additional development must be conducted.

The Veteran claims Waldenstrom macroglobulinemia, diagnosed in 2009, is due to exposure to herbicides and toxic chemicals while serving in Fort Gordon, Georgia and in Fort McClellan, Alabama.  The record shows she was stationed at Fort Gordon for approximately a year from July 1969 to July 1970.  Prior to that, she performed basic training at Fort McClellan from February 1969 through April 1969.  She testified that she believed she was exposed to toxic substances at Fort McClellan through the spraying of gas, drinking of water, eating of fish and walking the post routinely.  As to Fort Gordon, she testified that she was a nurse at a mock Vietnam village which was in an area that had been completely deforested down to brown dirt.  She stated this was unusual for the area of Georgia.  She said there was spraying of defoliants while she was there.  She treated soldiers who had been out in remote areas of the base.  

Following her hearing, the Veteran submitted a letter from her treating doctor dated in April 2016.  He opined that she was exposed to toxic chemical, biological, and radiation/radioactive material at the Forts.  He noted that she was also heavily exposed to PCBS from Monsanto, not only airborne, but also in water.  He observed she had been exposed to herbicides at both forts, along with lead and asbestos.  Noting that the above toxins are known to make genetic and DNA changes, and that she had no family history for this rare form of non-Hogkins lymphoma, he found that her diagnosis was more likely than not caused by toxins she was exposed to in service.  

On remand, an opinion was to be obtained regarding whether any of the alleged exposure was related to her diagnosis in April 2009.  However, the September 2016 examination merely clarified that the Veteran's diagnosis, Waldenstrom Macroglobulinemia, is recognized as a presumptive disease associated with herbicide exposures.  The examiner did not fully respond or provide adequate rationale, regarding any relationship between the current diagnosis and service, and as such, the Board finds the medical opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the examiner did not have the opportunity to review additional information added to the record, to include a April 2017 VA memo and supporting information.  The memo indicates that, while the Department of Defense (DoD) has not identified Fort McClellan as a location where Agent Orange was used, tested, or stored, VA recognizes that testing of herbicides occurred at Fort Gordon from July 1967 through October 1967, roughly 21 months prior to the Veteran's tour.  See April 2017 VA memorandum on Herbicide Exposure in this case.  In view of the evidence added to the record since the opinion was rendered, additional opinion should be obtained.  Therefore, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an addendum opinion for the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who performed the 2016 VA examination, or a suitable substitute.  The examiner is asked to review the entire record and provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's Waldenstrom macroglobulinemia had its clinical onset during service or is related to any in-service disease, event, or injury.  The Veteran's statements as to her experiences at the Forts are presumed credible, however, Agent Orange use has only been confirmed by DoD at Fort Gordon as described above.  

The examiner must provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




